DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 07/12/2022 have been accepted and entered. 
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Callahan does not provide any disclosure to control operations of a pump in response to a temperature reading, the Examiner disagrees. As Applicant directly quoted from Callahan in their response “If the heating rate remains at zero for a predetermined time interval, the controller will deactivate the pump…”. The Examiner agrees that the controller utilizes timing intervals for activating and deactivation of the pump, however, the controller also utilizes heating rate, a metric that is directly determined by a change of temperature and as a result the controller must utilize temperature readings in order to control the operations of the pump. Further, Applicant states that the controller does not measure the temperature of the water output. While the Examiner recognizes that the disclosure of Callahan states that the controller gathers the change of inlet temperature to determine the operations of the pump, the control scheme that Callahan references is referencing is for the system of figure 1. Therefore, the only temperature sensor within the system is temperature sensor 50 located at the outlet of the heater (heat exchanger) and so the only temperature readings that the controller can be gathering are the one located at the outlet of the heat exchanger (see ¶ [0026] on how the controller utilizes the outlet temperature sensor). 
In further response, Applicant states that Callahan adjusts the speed of the pump according to 
pressure information, the Examiner agrees. However, the pump utilized in figures 1 and 2 activates and deactivates, meaning its “speed” goes from zero to some predetermined set point. Thus, making its speed variable between A and B (A being zero and B being some predetermined set point). Therefore, there is no need to combine the variable speed pump of the further embodiment of Callahan and the pump of the original presentation reads on the limitation. 
	In further response, Applicant states the Callahan does not disclosure maintaining temperature of the water output from the heat exchanger to greater than five degrees of a set point temperature, the Examiner disagrees. Callahan states in paragraph [0045] of maintaining temperature ranges of various type of appliances at greater than 5 degrees in its further embodiment for various reasons. Therefore, Callahan does suggest the amended limitation.
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Claims 1, 8 and 16 in their final limitations recite “threshold is greater than five degrees”. The Examiner is interpreting this as the threshold is greater than five degrees Fahrenheit as that is the temperature scale utilized within Applicant’s specification. 
Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8, lines 15 and 16 recite a “first temperature reading” and a “second temperature 
reading” which lack antecedent basis. The Examiner assumes applicant is referring to the first temperature reading being the temperature reading received from the output temperature sensor and the second temperature reading being received from the tank temperature sensor as it is described in the other independent claims and specification of the application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 16, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (US 20180347830 A1) hereinafter referred to as Callahan.
Regarding claim 1, Callahan teaches of a water heater system (abstract) comprising:
a variable speed pump (Fig. 1, pump 40, see argument above for variability of pump speed), having an inlet and an outlet (Fig. 1, see pipe connected at inlet and outlet of pump 40 indicated by arrows);
a heat exchanger (Fig. 1, heater 18; ¶ [0014], a combustion heater which includes a burner and a
heat exchanger to transfer heat from combustion gases to the liquid), having an inlet (Fig. 1, inlet 20) and an outlet (Fig. 1, outlet 22), wherein the heat exchanger outlet is fluidically connected to the variable speed pump inlet (Fig. 1, heat exchanger outlet is fluidly connected to pump inlet through reservoir 62);
an output temperature sensor disposed downstream of the heat exchanger outlet (Fig. 1, temperature sensor 50; ¶ [0016], temperature sensor is disposed adjacent to the outlet) and configured to measure a temperature of water output from the heat exchanger outlet (temperature sensor 50 measures temperature at the outlet of the heater);
a controller (Fig. 1, controller 52) configured to receive a first temperature reading from the output temperature sensor, wherein the controller is configured to control both an amount of heat added via the heat exchanger (¶ [0026], Controller 52 monitors the temperature of water passing out of the heater as measured by sensor 50, and adjusts the heating rate so as to maintain this temperature at the setpoint) and operation of the variable speed pump to adjust an output flow rate in response to the first temperature reading (¶ [0028], see argument above), wherein the controller is configured to maintain the temperature of water output from the heat exchanger within a threshold of a set point temperature (¶ [0028], …the controller will bring heater 18 to a high heating rate. With continued operation, heated water will accumulate near the top of the tank, and the inlet temperature will gradually rise within a preset tolerance from the set point).
	The first embodiment of Callahan fails to explicitly teach that the threshold is greater than five degrees. However, a further embodiment of Callahan teaches of a threshold greater than five degrees (¶ [0045], Outlet connection pipe 227b is connected to a fixture 272b such as a dishwasher or clothes washer which requires hot water at a second, higher use temperature as, for example about 140-160° F. (60-71° C.)).
	Specifically, the combination the examiner has in mind is to modify the controller of the first embodiment of Callahan to maintain the temperature of the water output from the heat exchanger to be at 140-160 degrees Fahrenheit as taught in the second embodiment of Callahan. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Callahan to modify the first embodiment of Callahan with the above combination as the output temperature and the corresponding threshold for that temperature setpoint is considered a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to achieve a recognized result, in the instant case the outlet temperature of the water leaving the heat exchanger would be optimized for its particular use at its delivery point, that being a dishwasher or clothes washer. MPEP 2144.05(II).
Regarding claim 4, Callahan as modified taches of the water heating system of claim 1, and Callahan as modified further teaches wherein the set point temperature is greater than 120 °F and the threshold is greater than 3 °F (see optimization rejection of claim 1).
Regarding claim 6, Callahan as modified teaches of the water heater system of claim 1, and
Callahan further teaches further comprising a heater housing, wherein the variable speed pump, heat
exchanger, output temperature sensor, and the controller are disposed inside the heater housing (Fig. 1, frame 12 contains heater 18, temperature sensor 50, pump 40 and controller 52).
Regarding claim 16, Callahan teaches of a method of heating water (¶ [0025]) comprising:
receiving a signal to initiate circulation (¶ [0028], In this condition, pump 40 circulates water);
generating a signal to a variable speed pump (Fig. 1, pump 40, see argument above for variability of pump speed) to circulate a flow of water at a first flow rate from an outlet of a heat exchanger to an inlet of a storage tank and from an outlet of the storage tank to an inlet of the heat exchanger (¶ [0026], pump 40 circulates water from the tank through hot water outlet 66 through heater 18 and back to the tank through outlet end connection 24 and tube 68);
controlling an amount of heat added by the heat exchanger to the flow of water (¶ [0028], the controller will bring heater 18 to a high heating rate);
receiving a first temperature reading from an output temperature sensor downstream of the heat exchanger and configured to measure a temperature of water output from the outlet of the heat exchanger (¶ [0028], monitoring the outlet temperature at sensor 50);
generating a signal to the variable speed pump to circulate the flow of water at least at one additional flow rate in response to the first temperature reading (¶ [0028], the controller will deactivate the pump and the heater for a deactivation interval which may be, for example, several minutes to a half hour or so, and then may reactivate pump 40 at the end of the deactivation interval, see argument above for the variability of the pump speed, the pumps additional flow rate is zero in response to the heating rate detected by the outlet temperature sensor being zero), wherein the temperature of water output from the outlet of the heat exchanger is maintained within a threshold of a set point temperature (¶ [0028], …the controller will bring heater 18 to a high heating rate. With continued operation, heated water will accumulate near the top of the tank, and the inlet temperature will gradually rise within a preset tolerance from the set point).
Callahan in its first embodiment fails to explicitly teach wherein the threshold is greater than five degrees.
However, a further embodiment of Callahan teaches of a threshold greater than five degrees (¶ [0045], Outlet connection pipe 227b is connected to a fixture 272b such as a dishwasher or clothes washer which requires hot water at a second, higher use temperature as, for example about 140-160° F. (60-71° C.)).
Specifically, the combination the examiner has in mind is to modify the controller of the first embodiment of Callahan to maintain the temperature of the water output from the heat exchanger to be at 140-160 degrees Fahrenheit as taught in the second embodiment of Callahan. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Callahan to modify the first embodiment of Callahan with the above combination as the output temperature and the corresponding threshold for that temperature setpoint is considered a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to achieve a recognized result, in the instant case the outlet temperature of the water leaving the heat exchanger would be optimized for its particular use at its delivery point, that being a dishwasher or clothes washer. MPEP 2144.05(II).
Regarding claim 18, Callahan as modified teaches of the method of claim 16, and Callahan as modified further teaches wherein the threshold is plus or minus ten degrees of the set point temperature (¶ [0045], 140-160° F).
Regarding claim 19, Callahan as modified teaches of the method of claim 16, and Callahan as modified further teaches wherein the set point temperature is greater than 120 degrees (¶ [0045], 140-160° F).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (US 20180347830 A1) hereinafter referred to as Callahan in view of Huh (KR 20040106652 A).
Regarding claim 5, Callahan as modified teaches the water heater system of claim 1, Callahan as
modified fails to teach further comprising a fixed bypass having a first end that is fluidically connected to
the heat exchanger inlet and a second end that is fluidically connected to the heat exchanger outlet and
the variable speed pump inlet.
Huh teaches of a fixed bypass (Fig. 1, fixed bypass 1) having a first end that is fluidically connected to the heat exchanger inlet and a second end that is fluidically connected to the heat
exchanger outlet and the variable speed pump inlet (¶ [13], lines 66-68).
Specifically, the combination the examiner has in mind is to add the fixed bypass of Huh to
connect the inlet and outlet of the heat exchanger taught by Callahan.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Huh to modify Callahan as
modified to create the above combination. Doing so would allow for constant mixing of water from the
inlet line to the outlet line when liquid is flowing to prevent heat from increasing beyond what the user
requires (¶ [67], That is, when the temperature of the tap water is higher than the temperature required by the user, the direct water is constantly bypassed through the fixed bypass pipe 1 and mixed to lower
the temperature of the tap water).
Claim 3, 7-12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (US 20180347830 A1) hereinafter referred to as Callahan in view of Humphrey et al. (US 20080216770 A1) hereinafter referred to as Humphrey.
Regarding claim 3, Callahan as modified teaches of teaches the water heater system of claim 1, wherein the controller is further configured to receive a second temperature reading from a recovery temperature sensor, wherein the controller is configured to turn off the variable speed pump upon a determination that the second temperature reading has reached a maximum temperature.
Humphrey teaches wherein the controller is further configured to receive a second temperature
reading from a recovery temperature sensor (Fig. 3, thermistor 106), wherein the controller is configured to turn off the variable speed pump upon a determination that the second temperature reading has reached a maximum temperature (¶ [0047], If the sensed water temperature in water tank 18 is greater than the selected set temperature, then controller 100 deactivates the pump 16 and/or
burner 64).
Specifically, the combination the examiner has in mind is to add the thermistor of Humphrey
adjacent to the outlet of Callahan and to modify the controller of Callahan to include steps involving
detecting the second temperature sensor value and shutting off the variable speed pump once determining the second temperature reached a set point temperature.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Humphrey to modify Callahan
as modified to create the above combination. Doing so creates a system that automatically stops the
recirculation heating of the tank once the tank has a uniform predetermined temperature (¶ [0047]).
Regarding claim 7, Callahan as modified teaches of the water heater system of claim 1, Callahan as modified fails however to teach wherein a heater in the heat exchanger operates at least at 39,800
BTU/h.
Humphrey teaches wherein a heater in the heat exchanger operates at least at 39,800 BTU/h (¶ [0046]).
Specifically, the combination the examiner has in mind is to configure the controller to be able
to adjust the output of the heat exchanger to output above 39,800 BTU/h.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Humphrey to modify Callahan
as modified to create the combination as the power output of the heat exchanger is interpreted as a
result effective variable that would be optimized in order to achieve a recognized result, in the instant
case the power output of the heat exchanger would be optimized depending on the sensed temperature
of the water entering the heat exchanger and the set point temperature (¶ [0046]). Therefore, it would
have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 8, Callahan teaches of a hot water storage system (abstract) comprising: 
a tankless water heater system comprising (Fig. 1, modular heating unit 10):
a variable speed pump (Fig. 1, pump 40, see argument above for variability of pump speeds), having an inlet and an outlet (Fig. 1, see pipe connected at inlet and outlet of pump 40 indicated by arrows);
a heat exchanger (Fig. 1, heater 18; ¶ [0014], a combustion heater which includes a burner and a
heat exchanger to transfer heat from combustion gases to the liquid), having an inlet (Fig. 1, inlet 20) and an outlet (Fig. 1, outlet 22), wherein the heat exchanger outlet is fluidically connected to the variable speed pump inlet (Fig. 1, heat exchanger outlet is fluidly connected to pump inlet through reservoir 62);
an output temperature sensor disposed downstream of the heat exchanger outlet (Fig. 1, temperature sensor 50; ¶ [0016], temperature sensor is disposed adjacent to the outlet) and configured to measure a temperature of water output from the heat exchanger outlet (temperature sensor 50 measures temperature at the outlet of the heater);
and
a controller (Fig. 1, controller 52) configured to control operation of the variable speed pump and an amount of heat added via the heat exchanger (¶ [0026], Controller 52 monitors the temperature of water passing out of the heater as measured by sensor 50, and adjusts the heating rate so as to maintain this temperature at the setpoint); and
a storage tank having an inlet fluidically connected to the heat exchanger outlet (Fig. 1, reservoir 62, return flow tube 68) and an outlet fluidically connected to the heat exchanger inlet (Fig. 1, hot water outlet tube 66 flows into connection port 38); and
wherein the controller is configured to adjust an output flow rate of the variable speed pump in response to the first temperature reading (¶ [0026], Controller 52 monitors the temperature of water passing out of the heater as measured by sensor 50, and adjusts the heating rate so as to maintain this temperature at the setpoint), wherein the controller is configured to maintain the temperature of water output from the heat exchanger within a threshold of a set point temperature (¶ [0028], …the controller will bring heater 18 to a high heating rate. With continued operation, heated water will accumulate near the top of the tank, and the inlet temperature will gradually rise within a preset tolerance from the set point), and wherein the threshold is greater than five degrees.
Callahan fails to teach of a tank temperature sensor disposed at a location adjacent to the tank outlet and wherein the controller is configured to turn off the variable speed pump based on the second temperature reading and wherein the threshold of the temperature setpoint is greater than five degrees.
A further embodiment of Callahan teaches of a threshold greater than five degrees (¶ [0045], Outlet connection pipe 227b is connected to a fixture 272b such as a dishwasher or clothes washer which requires hot water at a second, higher use temperature as, for example about 140-160° F. (60-71° C.)).
Specifically, the combination the examiner has in mind is to modify the controller of the first embodiment of Callahan to maintain the temperature of the water output from the heat exchanger to be at 140-160 degrees Fahrenheit as taught in the second embodiment of Callahan. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the second embodiment of Callahan to modify the first embodiment of Callahan with the above combination as the output temperature and the corresponding threshold for that temperature setpoint is considered a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to achieve a recognized result, in the instant case the outlet temperature of the water leaving the heat exchanger would be optimized for its particular use at its delivery point, that being a dishwasher or clothes washer. MPEP 2144.05(II).
Humphrey teaches a tank temperature sensor disposed at a location adjacent to the tank outlet
(Fig. 3, thermistor 106 adjacent to tank outlet 46),
wherein the controller is configured to turn off the variable speed pump based on the second temperature reading (¶ [0047]).
Specifically, the combination the examiner has in mind is to add the thermistor of Humphrey
adjacent to the outlet of Callahan and to modify the controller of Callahan to include steps involving
detecting the second temperature sensor value and shutting off the variable speed pump once
determining the second temperature reached a set point temperature.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Humphrey to modify Callahan
as modified to create the above combination. Doing so creates a system that automatically stops the
recirculation heating of the tank once the tank has a uniform predetermined temperature (¶ [0047]).
Regarding claim 9, Callahan as modified teaches of system of claim 8, and Callahan as modified further teaches wherein the storage tank inlet is disposed on an upper portion of the storage tank (Fig. 1, return flow tube 68 enters the top of reservoir 62).
Callahan as modified fails to teach the storage tank outlet is disposed on a lower portion of the storage tank.
Humphrey further teaches the storage tank outlet is disposed on a lower portion of the storage tank (Fig. 3, water heater outlet 46 is at the lower portion of the tank).
Specifically, the combination the Examiner has in mind is to move the reservoir hot water outlet port 66 to the lower portion of the reservoir 62 as it is located in Humphrey. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Humphrey to modify Callahan
as modified to create the above combination. Doing so allows for colder water to be pumped into the
instantaneous water heater first over warmer water within the tank (¶ [0033]).
Regarding claim 10, Callahan as modified teaches the system of claim 8, and Callahan further
teaches wherein the controller is configured maintain the first temperature reading within a threshold
of a set point temperature (¶ [0028], then may reactivate pump 40 at the end of the deactivation
interval and resume monitoring the outlet temperature at sensor 50 while leaving heater 18 deactivated. If this temperature remains below the set point temperature by more than a predetermined tolerance after the water has circulated for a period as, for example, a few minutes, the controller activates heater 18 and maintains pump 40 in operation.).
Regarding claim 11, Callahan as modified teaches of the system of claim 8, and Callahan as modified further teaches wherein the threshold is plus or minus ten degrees of the set point temperature (¶ [0045], 140-160° F).
Regarding claim 12, Callahan as modified teaches of the system of claim 8, Callahan however fails to teach to teach wherein the set point temperature is greater than 120 degrees.
Humphrey teaches wherein the set point temperature is greater than 120 degrees (¶ [0058],
maintained above 100 °F).
Specifically, the combination the examiner has in mind is to set the output temperature of the
water leaving the heater to above 100 °F.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Humphrey to modify Callahan
to create the above combination as the output temperature and range is interpreted to be a result
effective variable that would be optimized in order to achieve a recognized result, in the instant case the
output temperature of the water leaving the heater would be optimized for its particular use at its
delivery point, that being a shower (¶ [0055]). Therefore, it would have been prima facie obvious to one
of ordinary skill in the art prior to the effective filing date of the claimed invention since it has been held
that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 15, Callahan as modified teaches the system of claim 8, and Callahan further
teaches wherein the tankless water heater system further comprises a heater housing, wherein the
variable speed pump, heat exchanger, output temperature sensor, and the controller are disposed
inside the heater housing (Fig. 1, frame 12 contains heater 18, temperature sensor 50, pump 40, controller 52).
Regarding claim 20, Callahan as modified teaches of the method of claim 16, however, Callahan as modified fails to teach further comprising sending a signal to operate a heater in the heat exchanger at least at 39,800 BTU/h.
Humphrey teaches further comprising sending a signal to operate a heater in the heat 
exchanger at least at 39,800 BTU/h (¶ [0046]).
	Specifically, the combination the Examiner has in mind is to modify the method of Callahan to send a signal to the heat exchanger to output above 39,800 BTU/h.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Humphrey to modify Callahan
as modified to create the combination as the power output of the heat exchanger is interpreted as a
result effective variable that would be optimized in order to achieve a recognized result, in the instant
case the power output of the heat exchanger would be optimized depending on the sensed temperature
of the water entering the heat exchanger and the set point temperature (¶ [0046]). Therefore, it would
have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (US 20180347830 A1) hereinafter referred to as Callahan in view of Humphrey et al. (US 20080216770 A1) hereinafter referred to as Humphrey and Huh (KR 20040106652 A).
Regarding claim 14, Callahan as modified teaches the system of claim 8, Callahan as modified
fails however to teach wherein the tankless water heater system further comprises:
a fixed bypass having a bypass inlet that is fluidically connected to the heat exchanger inlet and
a bypass outlet that is fluidically connected to the heat exchanger outlet and the variable speed pump inlet.
Huh teaches a fixed bypass (Fig. 1, fixed bypass 1) having a bypass inlet that is fluidically
connected to the heat exchanger inlet and a bypass outlet that is fluidically connected to the heat
exchanger outlet and the variable speed pump inlet (¶ [13], lines 66-68).
Specifically, the combination the examiner has in mind is to add the fixed bypass of Huh to
connect the inlet and outlet of the heat exchanger taught by Callahan as modified.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Huh to modify Callahan as
modified to create the above combination. Doing so would allow for constant mixing of water from the
inlet line to the outlet line when liquid is flowing to prevent heat from increasing beyond what the user
requires (¶ [67], That is, when the temperature of the tap water is higher than the temperature required by the user, the direct water is constantly bypassed through the fixed bypass pipe 1 and mixed to lower
the temperature of the tap water).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762